Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 1 of 23




                   EXHIBIT 37
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 2 of 23


   A Forrester Total Economic Impact™
   Study Commissioned By Microsoft
   September 2018




  The Total Economic
  Impact™ Of Microsoft
  Office 365 Threat
  Intelligence
  Cost Savings And Business Benefits
  Enabled By Threat Intelligence As Part Of
  Office 365 E5
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 3 of 23




                              Table Of Contents
                              Executive Summary                                                                    1
                                  Key Findings                                                                     1
                                   TEI Framework And Methodology                                                   4
                              The Office 365 Threat Intelligence Customer Journey                                  5
                                  Interviewed Organizations                                                        5
                                   Key Drivers                                                                     5
                                   Key Results                                                                     6
                                   Composite Organization                                                          8
                              Analysis Of Benefits                                                                 9
                                  Avoided IT Costs Due To Consolidation Of Security Systems                        9
                                   Savings From Faster Remediation Of End User Security Events                  10
                                   Reduced End User Downtime                                                    12
                                   Reduced Likelihood Of A Data Breach — Business Impact                        13
                                   Flexibility                                                                  14
                              Analysis Of Costs                                                                 15
                                  Licensing Costs                                                               15
                                   Implementation, Ongoing Support, and Training Costs                          15
                              Financial Summary                                                                 17
                              Microsoft Office 365 Threat Intelligence: Overview                                18
                              Appendix A: Total Economic Impact                                                 19
                              Appendix B: Endnotes                                                              20




   Project Director:          ABOUT FORRESTER CONSULTING
   Adrienne Capaldo
                              Forrester Consulting provides independent and objective research-based
                              consulting to help leaders succeed in their organizations. Ranging in scope from a
                              short strategy session to custom projects, Forrester’s Consulting services connect
                              you directly with research analysts who apply expert insight to your specific
                              business challenges. For more information, visit forrester.com/consulting.

                              © 2018, Forrester Research, Inc. All rights reserved. Unauthorized reproduction
                              is strictly prohibited. Information is based on best available resources.
                              Opinions reflect judgment at the time and are subject to change. Forrester®,
                              Technographics®, Forrester Wave, RoleView, TechRadar, and Total Economic
                              Impact are trademarks of Forrester Research, Inc. All other trademarks are the
                              property of their respective companies. For additional information, go to
                              forrester.com.
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 4 of 23


                                                  Executive Summary
Key Benefits                                      Organizations must create a sophisticated system to protect against the
                                                  ever-increasing threat of cyberattacks. Microsoft Office 365 Threat
                                                  Intelligence enhances threat protection by enabling organizations to better
                                                  detect, analyze, remediate, and educate against cyberthreats and
                                                  improving its customers’ overall security. Organizations found significant
                                                  benefits from leveraging Threat Intelligence as part of their Microsoft Office
                                                  365 E5 deployment. Microsoft commissioned Forrester Consulting to
                                                  conduct a Total Economic Impact™ (TEI) study and examine the potential
                                                  return on investment (ROI) enterprises may realize by deploying Office
                                                  365 Threat Intelligence. The purpose of this study is to provide readers
IT hours saved due to improved                    with a framework to evaluate the potential financial impact of Office 365
detection and response of                         Threat Intelligence on their organizations. To better understand the
security threats:                                 benefits, costs, and risks associated with this investment, Forrester
27,168 hours each                                 interviewed three customers and surveyed an additional 50 users of Office
year                                              365 Threat Intelligence.
                                                  Prior to deploying Office 365 E5 with Threat Intelligence, the interviewed
                                                  and surveyed customers typically used many disparate third-party
                                                  solutions to handle email and data file protection, resulting in complex
                                                  security environments that were both expensive and difficult to manage.
                                                  One key insight uncovered during interviews and through surveys was that
                                                  organizations improve their overall security and get the most value of their
                                                  investment when using Threat Intelligence as part of the Office 365 E5
                                                  license. This integrated suite of security products provides a holistic
Reduced likelihood of a security                  approach to security, providing end-to-end cyber protection. Threat
breach:                                           Intelligence integrates seamlessly with other Office 365 features like
60%                                               Exchange Online Protection and Advanced Threat Protection to bring
                                                  greater security to an organization. With the move to Office 365 E5,
                                                  organizations leveraged Threat Intelligence to create a more secure,
                                                  easier-to-manage security environment that not only decreased costs but
                                                  provided actionable insights and improved the overall security of these
                                                  organizations. Office 365 Threat Intelligence leverages the “Microsoft
                                                  Intelligent Security Graph,” which utilizes AI capabilities to analyze and
                                                  continuously learn from billions of data points across Microsoft’s
                                                  ecosystem to better understand and provide actionable insights against
                                                  potential security threats.
                                                  Forrester developed a composite organization based on data gathered
Reduction in time required for                    from the customer interviews and surveys to reflect the total economic
investigation and remediation                     impact that Office 365 Threat Intelligence has on an organization. The
with Office 365 Threat
                                                  composite organization is representative of these organizations and is
Intelligence:
                                                  used to present the aggregate financial analysis for this study.
89.3%
                                                  Key Findings
                                                  Quantified benefits. The following risk-adjusted present value (PV)
                                                  quantified benefits are representative of those experienced by the
                                                  organizations interviewed and surveyed:




   1 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 5 of 23

                                                 › Avoided IT costs of over $673K due to consolidation of security
                  ROI                              systems. With the deployment of Office 365 E5, organizations can
                  186%                             consolidate their security solutions onto a single platform, reducing
                                                   licensing costs expended on a myriad of third-party security solutions.
                                                   With Threat Intelligence, these organizations gain full visibility into their
                                                   email, collaboration applications, and Windows Defender ATP
                                                   ecosystems, resulting in significant time savings for the security
                  Benefits PV                      operations teams, as they no longer need to manage and maintain
                  $4.2 million                     multiple third-party security solution software or vendors. Beyond the
                                                   cost reduction, this consolidation of security systems enables
                                                   organizations to create “a single pane of glass” into their security
                                                   environments, resulting in three-year risk adjusted avoided costs of
                                                   $673,848.
                  NPV                            › Reduced the severity and impact of end user security events, saving
                  $2.7 million                     27,168 hours of IT support time each year. By implementing Office 365
                                                   E5, organizations can leverage Threat Intelligence to greatly reduce the
                                                   time-to-action and number of hours spent on remediation of phishing
                                                   and malware events, resulting in a significant decrease in the impact and
                  Payback                          number of successful attacks. With Threat Intelligence, the time
                                                   necessary for remediation events is reduced by 50 hours; with faster
                  6 months                         time-to-action, organizations also eliminate 528 security events annually.
                                                   Organizations reduce both the severity and number of successful end
                                                   user security events, yielding a three-year risk-adjusted total PV of over
                                                   $1.9 million.
                                                 › Reduced end user downtime, resulting in savings of nearly $1.27M.
                                                   With the reduction in both the number and severity of security events
                                                   also comes a reduction in end user downtime. With Office 365 Threat
                                                   Intelligence, users are less likely to be impacted by malware of phishing
                                                   attacks that require downtime, such as manual remediation or complete
                                                   refresh for their device, eliminating 6 hours of downtime per user each
                                                   year.
                                                 › Reduced the likelihood of a data breach, resulting in savings of
                                                   over $321K in value. Malware and phishing attacks create a
                                                   considerable risk of a serious data breach that could have wide-reaching
                                                   business impacts on an organization. With Office 365 Threat
                                                   Intelligence, organziations reduce the likelihood of a data breach by
                                                   60%.
                                                  Costs. The organizations experienced the following risk-adjusted PV
                                                  costs:
                                                 › Licensing for 6,000 total mailboxes. These represent costs paid to
                                                   Microsoft for the use of Office 365 Threat Intelligence, at a rate of $8 per
                                                   mailbox per month, resulting in a total risk-adjusted cost over the three
                                                   years analyzed of $1.43 million.
                                                 › Implementation, ongoing support, and training costs totaling $22K
                                                   over three years. These represent the mix of internal and external costs
                                                   associated with Office 365 Threat Intelligence’s implementation, ongoing
                                                   support, and training.
                                                  Forrester’s interviews with three existing customers, survey of 50
                                                  customers, and subsequent financial analysis found that an organization
                                                  based on these customers experienced benefits of $4.2 million over three
                                                  years versus costs of $1.5 million, adding up to a net present value (NPV)
                                                  of $2.7 million and an ROI of 186%.



   2 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 6 of 23




      Financial Summary                                                         Benefits (Three-Year)
                                                                                               $1.9M

                                                                                                           $1.3M

      Payback:                                                                   $673.8K
      6 months                                                                                                        $321.3K


                                                                                 Avoided IT Savings from Reduced end Reduced
                                                                                costs due to     faster     user     likehood of
                                                                                consolidation remediation downtime data breach
                                                                                 of security of end user
     Initial        Year 1         Year 2          Year 3                         systems       security
                                                                                                events




   3 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 7 of 23



                                                  TEI Framework And Methodology
                                                  From the information provided in the interviews and survey, Forrester has
                                                  constructed a Total Economic Impact™ (TEI) framework for those
                                                  organizations considering implementing Microsoft Office 365 Threat
The TEI methodology                               Intelligence.

helps companies                                   The objective of the framework is to identify the cost, benefit, flexibility, and
                                                  risk factors that affect the investment decision. Forrester took a multistep
demonstrate, justify,                             approach to evaluate the impact that Microsoft Office 365 Threat
and realize the                                   Intelligence can have on an organization:

tangible value of IT                                        DUE DILIGENCE
                                                            Interviewed Microsoft stakeholders and Forrester analysts to gather data
initiatives to both                                         relative to Office 365 Threat Intelligence.
senior management
                                                            CUSTOMER INTERVIEWS AND SURVEY
and other key                                               Interviewed three organizations and surveyed 50 organizations using
                                                            Office 365 Threat Intelligence to obtain data with respect to costs,
business                                                    benefits, and risks.
stakeholders.
                                                            COMPOSITE ORGANIZATION
                                                            Designed a composite organization based on characteristics of the
                                                            interviewed and surveyed organizations.

                                                            FINANCIAL MODEL FRAMEWORK
                                                            Constructed a financial model representative of the interviews and survey
                                                            using the TEI methodology and risk-adjusted the financial model based on
                                                            issues and concerns of the interviewed organizations.

                                                            CASE STUDY
                                                            Employed four fundamental elements of TEI in modeling Microsoft Office
                                                            365 Threat Intelligence’s impact: benefits, costs, flexibility, and risks.
                                                            Given the increasing sophistication that enterprises have regarding ROI
                                                            analyses related to IT investments, Forrester’s TEI methodology serves to
                                                            provide a complete picture of the total economic impact of purchase
                                                            decisions. Please see Appendix A for additional information on the TEI
                                                            methodology.


                                                 DISCLOSURES
                                                 Readers should be aware of the following:

                                                 This study is commissioned by Microsoft and delivered by Forrester Consulting.
                                                 It is not meant to be used as a competitive analysis.

                                                 Forrester makes no assumptions as to the potential ROI that other
                                                 organizations will receive. Forrester strongly advises that readers use their own
                                                 estimates within the framework provided in the report to determine the
                                                 appropriateness of an investment in Microsoft Office 365 Threat Intelligence.

                                                 Microsoft reviewed and provided feedback to Forrester, but Forrester maintains
                                                 editorial control over the study and its findings and does not accept changes to
                                                 the study that contradict Forrester’s findings or obscure the meaning of the
                                                 study.

                                                 Microsoft provided the customer names for the interviews but did not participate
                                                 in the interviews.




   4 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 8 of 23



   The Office 365 Threat Intelligence Customer
   Journey
   BEFORE AND AFTER THE OFFICE 365 THREAT INTELLIGENCE
   INVESTMENT

   Interviewed Organizations
   For this study, Forrester conducted three interviews with Microsoft Office
   365 Threat Intelligence customers. In addition, Forrester surveyed 50
   customers to better understand the challenges, results, key benefits, and
   costs associated with the Office 365 Threat Intelligence investment.
   Many of the interviewed and survey respondents were using Office 365
                                                                                  “Phishing is a major problem for
   Threat Intelligence as part of their overall Office 365 E5 licensing. All
   respondents met the following selection criteria:                               us, like everybody else, and
                                                                                   the ability to be able to identify
        •    They were headquartered in North America or the UK.                   mailboxes that receive the
        •    Each respondent was an IT decision maker responsible for              particular phishing attack and
             cybersecurity within their organization.                              pull the message from those
                                                                                   mailboxes before some
        •    They had 500 or more employees; the majority of respondents
             had 2,000 or more employees.                                          number of them click on it, was
                                                                                   a big factor in our investment.”
        •    Annual revenue ranged from less than $100M to more than $5B.
                                                                                   Enterprise architect, financial
        •    They represent a wide variety of industries, including                services
             manufacturing, professional services, healthcare, and
             telecommunications.

   Key Drivers
   The interviewed and surveyed organizations highlighted several key
   drivers that led them to invest in Office 365 E5 and Threat Intelligence:
   › The organizations wanted to be able to better identify, monitor, and
     understand cyberthreats and minimize the risk associated with them.
                                                                                 Threat Intelligence helps us better
     Protecting users from a wide variety of security threats is becoming
                                                                                 understand the risks and threat
     more complicated, and the implications of a data breach are
                                                                                 landscape of our organization.
     escalating, with both internal and external business impact. Each of the
     organizations Forrester spoke with noted that the main driver for their
     investment in Office 365 E5 and Threat Intelligence was to improve
     their overall security and minimize the risk associated with
     cyberthreats. As these organizations began to study their existing
     security landscapes and road map their desires for the future, they
     understood that they needed to do more to protect their organizations.
     An enterprise architect at a financial services organization discussed
     the organization’s current and future security landscape: “It was
     decided that having a simple signature-based product was not
     sufficient to protect us from the persistent threats. So, then we started
     an investigation into, ‘Okay, can we invest in more sophisticated
                                                                                                 96%
     security products to do enterprise detection and response?’” The
                                                                                       Of security professionals
     enterprise architect added, “Phishing is a major problem for us, like
                                                                                                 agree
     everybody else, and the ability to be able to identify mailboxes that
     receive the particular phishing attack and pull the message from those
     mailboxes before some number of them click on it, was a big factor in
     our investment.” In fact, due to the wide-ranging implications of a
     security incident or data breach, enterprise security professionals are

  5 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 9 of 23


     tasked with the difficult job of ensuring that not only internal employees
     are protected, but that their ability to protect their internal team ensures
     the trust and security of their end customers. The financial services
     organization summed it up: “People have to trust us to take care of
     them, and it requires us to have a certain level of overall security. The
     better we are at doing cybersecurity and keeping track of those threats
     and avoiding them and remediating them quickly, the more trustworthy
     we will be at least to the regulators, and in the end, the general public.”
                                                                                    “I think much of the value for us
     The ability to identify, monitor, understand, and minimize the risk
                                                                                     as a company is in the fact
     associated with cyberattacks was a key goal in the investment in Office
                                                                                     that it’s a more coherent and
     365 E5 and Threat Intelligence.
                                                                                     more integrated landscape
   › Third-party solutions created a complex environment that was a                  than we could ever achieved
     burden on existing IT resources. Many of the organizations hoped to             with all kinds of third-party
     reduce the operational complexity that had existed within their security        solutions.”
     landscapes and were looking to consolidate their solutions to create
                                                                                     Enterprise architect, financial
     more integrated and more cost-effective security environments.
     Organizations found that it was often a heavy burden on their security          services
     operations teams to manage and maintain the many disparate systems
     that made up their security solutions. This also created an issue in
     which there was not central visibility across all the solutions, often
     leading to a fragmented view of the threat landscape. This lack of
     visibility was a point of frustration for IT professionals as it took a
     significant amount of time and effort to investigate, monitor, and
     remediate threats.
   › The companies were interested in leveraging new technologies
     but were operating within tight IT budget constraints. While these
     organizations were up against budgetary and resource constraints,
     there was also a lot of interest in exploring how leveraging new               “We’re a small team, and I think
     technologies such as artificial intelligence and machine learning could
                                                                                     the goal of getting machine
     impact and improve their cybersecurity. Many of the IT security
                                                                                     learning and AI to better
     professionals Forrester spoke with were interested in understanding
                                                                                     recognize these attacks and
     how they could invest in a solution across the continuously evolving
                                                                                     automate a response . . . I
     products available to them that would enable them to take advantage
     of the future benefits of AI, but in a cost-effective environment.              think that would certainly help
     Organizations hoped that through leveraging these types of                      us with the small staff size. We
     technologies, they could have more insights and automation around               can take advantage of those
     understanding and remediating their threat landscapes in the future.            machine learning/AI
                                                                                     capabilities in order to
                                                                                     maximize what our team is
   Key Results                                                                       able to do.”
   After an evaluation period, the interviewed organizations selected Office         IT security director, education
   365 Threat Intelligence. The interviews and survey data revealed that
   key results from the Office 365 Threat Intelligence investment include:
   › Improved overall security. Across interviews and surveys, Forrester
     heard that the leveraging Threat Intelligence as part of their investment
     in Office 365 E5 led to an improvement in the organizations’ overall
     security. The IT security director in the education industry told us, “With
     the use of Threat Intelligence, we experience fewer losses, have less
     incident response costs internally and in terms of outside council,
     forensics groups, because Threat Intelligence has effectively reduced
     risk and reduced successful attacks and mitigated damages.” Threat
     Intelligence captures data from the Microsoft Intelligent Security Graph
     to ensure greater visibility across the threat landscape and help
     organizations better detect threats. Threat Intelligence creates
     actionable insights for these organizations that helped them to

  6 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 10 of 23


     investigate, monitor, and ultimately protect against cyberthreats. For
     example, describing an incident the organization had encountered
     earlier that day, one organization told us: “This morning, the incident
     was probably 90% remediated within 15 minutes of us being alerted to
     it. That’s not something we could do at all before Threat Intelligence.”
     With real-time and customizable threat alert notifications, organizations     We can better protect our users
     are better able to respond to incidents. Across the board, organizations      with Threat Intelligence’s security
     greatly reduced the number of hours spent on investigation and                recommendations based on user
     remediation with the investment in Threat Intelligence and reported this      behaviors.
     helped them to reduce the number of successful malware and phishing
     attacks. Forrester heard from one organization: “Remediation is
     definitely faster. And not even is it just faster, but we have far more
     capabilities now for remediation. In a lot of cases in the past, there was
     nothing we could now. Now, with Threat Intelligence, it’s quick and
     extremely capable.”
     While the focus of this study is specifically on the value of Office 365
     Threat Intelligence, one key insight uncovered during interviews and
     through surveys was that organizations improve their overall security
     and get the most value of their investment when using Threat
     Intelligence as part of the Office 365 E5 license. This integrated suite                     94%
     of security products provides a holistic approach to security, providing           Of security professionals
     end-to-end cyberprotection. Threat Intelligence integrates seamlessly                        agree
     with other Office 365 features like Exchange Online Protection and
     Advanced Threat Protection to bring greater security to an
     organization. One organization utilizing Threat Intelligence as part of its
     E5 license told us: “It’s the integration between these products that
     gives them extra value. They gave us capabilities that would not have
     been able to afford in the past. And the fact that they’re integrated with
     each other and sharing information back and forth to some degree
     makes this much more valuable”.                                                “If we were to buy individual
   › Reduced costs associated with licensing and support. The                        products that had all the same
     investment in Office 365 E5 with Threat Intelligence enabled these              capabilities, we would have to
     organizations to reduce many of the costs and time associated with              spend so much more. In
     identifying, monitoring, and remediating threats by consolidating the           reality, we would not be able
     solutions required for these tasks. Threat Intelligence brought many            to afford it. I believe this was a
     capabilities together under one cost-effective solution for interviewed         very good use of the funds
     organizations: “Threat Intelligence’s capabilities are something we             that we did have available to
     didn’t have before, and because of the bundle that Microsoft put                us. It gave us far more
     together, this was affordable for us at the scale that we needed to do          capability than we could’ve
     it.” Organizations saw great value in consolidating on a trusted                gotten with that level of
     platform. The financial services organization told us, “We value best of        funding from competitors.”
     suite over best of breed. We also trust Microsoft. We’ve seen their
                                                                                     Information security engineer,
     track record, we’ve talked to these guys, we are in touch with this
     group regularly, we believe that we have the same vision that they will         education
     bring us forward. They will become part of a much more holistic
     approach to our enterprise security.”
     Beyond the reduction in licensing costs through eliminating many third-
     party solutions, Threat Intelligence reduced the time required for
     management and maintenance of these systems. With Threat
     Intelligence, organizations can now view prospective threats through a
     “single pane of glass,” creating greater visibility and understanding into
     prospective threats. Specifically, Office 365 Threat Intelligence has
     helped organizations gain deeper visibility into their email,
     collaboration applications, and Windows Defender ATP ecosystems.
     Features like the threat dashboard enable organizations to quickly and

  7 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 11 of 23


     easily understand in a visual format what threats have been
     addressed. Survey results revealed that 86% of IT security
     professionals agreed that the threat dashboard enabled them to
     quickly and accurately understand potential threats. By consolidating          “Our strategy is twofold: First it
     onto Threat Intelligence, the security team can more easily monitor and         is to prevent any current
     investigate threats, reducing the burden on the staff. In addition, with        attacks and to understand
     more proactive monitoring capabilities and recommendation for                   what is happening and who
     remediation, organizations can act more quickly and cost-effectively on         the culprits are. Second, it is to
     remediation efforts.                                                            be proactive and strive to put
     Not only did Threat Intelligence reduce costs for the IT organization,          up a barrier against any future
     but it also improved the end user’s experience by minimizing                    unknown types of threats or
     downtime. One organization, regarding the reduction in downtime,                attacks.”
     stated: “I fully believe that we have prevented compromised accounts            Survey respondent, professional
     using these tools. I would think dozens, maybe hundreds, of accounts            services
     over the last six months have not been comprised because of this
     toolset, and for those individuals, there is definite savings, as we would
     have to shut their account down previously.”
   › Leveraged new AI technology to improve overall understanding
     and remediation of cyberthreats. With new artificial intelligence and
     machine learning features, Office 365 E5 enables organization to
     leverage Microsoft’s continuously learning and improving algorithms to
     protect against threats. One organization described to us that “one of
     Microsoft’s big selling points for us, they have so many million data
     points that the longer this is out there, the smarter it is going to get; if
     we talk a year from now, it may be that we’re getting significantly larger     Threat Intelligence’s use of
     benefits than we are receiving today.” Threat Intelligence leverages           machine learning algorithms
     Microsoft Intelligent Security Graph, which analyzes billions of data          helped us mitigate phishing
     points across the Office 365 ecosystem to better understand malware            campaigns.
     and phishing campaigns, to educate organizations on key factors like
     top targeted users, malware frequency, and security recommendations.
     As Threat Intelligence continues to grow its use of these features,
     organizations will be able to more easily understand and automate
     response to threats, reducing the number of attacks, costs associated
     with support, and the likelihood and severity of data breaches.

   Composite Organization
   Based on the interviews and survey, Forrester constructed a TEI
   framework, a composite company, and an associated ROI analysis that                             90%
   illustrates the areas financially affected. The composite organization is             Of security professionals
   representative of the three companies that Forrester interviewed and the                        agree
   50 organizations Forrester surveyed, and it is used to present the
   aggregate financial analysis in the next section. The composite
   organization that Forrester synthesized from the customer data has the
   following characteristics:
   Description of composite. The composite organization is a global
   organization with most of its operations in North America and Europe.
   The organization has 7,000 total employees. Out of those, 5,000
   employees utilize Office 365 E5 solutions. There are 6,000 mailboxes,             Key assumptions
   including individual and shared accounts, that utilize Office 365 solutions.      5,000 employees
   Deployment characteristics. The composite organization moved its
   6,000 mailboxes from disparate third-party solutions to Office 365 E5.
                                                                                     6,000 mailboxes
   Specifically, the organization leveraged the following components of
   Threat Intelligence: Threat Tracker; Threat Dashboard; Threat Explorer,
   and Threat Intelligence Reports.
  8 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 12 of 23



   Analysis Of Benefits
   QUANTIFIED BENEFIT DATA AS APPLIED TO THE COMPOSITE

   Total Benefits
                                                                                                                          Present
    REF.                   Benefit                       Initial     Year 1      Year 2       Year 3         Total         Value
             Avoided IT costs due to
     Atr                                                  $0        $223,594    $272,813     $326,250      $822,656      $673,848
             consolidation of security systems
             Savings from faster remediation of
     Btr                                                  $0        $764,100    $764,100     $764,100     $2,292,300     $1,900,204
             end user security events
     Ctr     Reduced end user downtime                    $0        $510,000    $510,000     $510,000     $1,530,000     $1,268,295
             Reduced likelihood of data breach
     Dtr                                                  $0        $118,150    $129,965     $141,780      $389,896      $321,341
             — business impact
             Total benefits (risk-adjusted)               $0       $1,615,844   $1,676,878   $1,742,130   $5,034,852     $4,163,687


   Avoided IT Costs Due To Consolidation Of Security                                          The table above shows the total of all
                                                                                              benefits across the areas listed below,
   Systems                                                                                    as well as present values (PVs)
   With a full suite of end user security features and functionality, Office 365              discounted at 10%. Over three years,
                                                                                              the composite organization expects
   E5 enables organizations to protect against cyberthreats from one single
                                                                                              risk-adjusted total benefits to be a PV
   solution instead of multiple third-party solutions. With the deployment of                 of more than $4.1 million.
   Office 365 E5, Threat Intelligence supports organizations as they
   consolidate their security solutions onto a single platform, reducing
   licensing costs expended on a myriad of third-party security solutions.
   Interviewees and survey respondents reported a range of eliminated
   licensing costs from $25,000 to $600,000.
   This consolidation into a single solution also results in significant time
   savings for the security operations teams, as they no longer need to
   manage and maintain multiple third-party security solution software or
   vendors. Beyond the cost reduction, this consolidation of security
   systems enables organizations to create “a single pane of glass” into                                              16%
   their security environment. With Threat Intelligence, organizations gain
   full visibility into their email, collaboration applications, and Windows
                                                                                                            $673,848
   Defender ATP ecosystems. Further, the security operations team no
   longer needs to review many different systems to gain a full                                             three-year
   understanding of the threat landscape and gain greater efficiency and                                    benefit PV
   effectiveness in the investigation, monitoring, and remediation of issues.
   Forrester assumes that:
   › Initially, the composite organization eliminates licensing costs of
     $200,000 on third-party security solutions. As the organization
     becomes more proficient at leveraging Office 365 E5 with Threat
     Intelligence, it continues to decrease its reliance on other security                         Avoided IT costs:
     solutions, increasing to $300,000 in decreased licensing costs by Year                       16% of total benefits
     3.
   › Likewise, there is a reduction in the time spent by the security
     professionals responsible for managing and maintaining those
     solutions. Initially, that time is reduced by 775 hours annually,
     increasing to 1,000 hours by Year 3 as the organization continues to
     eliminate those third-party solutions.
   › An average hourly fully loaded salary of $62.50 is used for IT FTEs.

  9 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 13 of 23


   The avoided costs due to consolidation of security systems can vary
   with:                                                                                   Impact risk is the risk that the business
                                                                                           or technology needs of the
   › The licensing costs associated with third-party security solutions.                   organization may not be met by the
                                                                                           investment, resulting in lower overall
   › The number of hours required to support and maintain those solutions.                 total benefits. The greater the
   › The fully loaded hourly salary of IT security professionals.                          uncertainty, the wider the potential
                                                                                           range of outcomes for benefit
   To account for these risks, Forrester adjusted this benefit downward by                 estimates.
   10%, yielding a three-year risk-adjusted total PV of $673,848.
   Avoided IT Costs Due To Consolidation Of Security Systems: Calculation Table

     Ref.                     Metric                          Calculation        Year 1            Year 2              Year 3
              Avoided third-party security solution
      A1                                                                        $200,000          $250,000            $300,000
              costs
              Avoided hours of IT effort to support
      A2      and maintain third-party security                                   775                850                1,000
              solutions
      A3      Average hourly IT salary                                           $62.50            $62.50              $62.50
              Avoided IT costs due to consolidation
       At                                                     A1+(A2*A3)        $248,438          $303,125            $362,500
              of security systems
              Risk adjustment                                     ↓10%
              Avoided IT costs due to
      Atr     consolidation of security systems                                 $223,594          $272,813            $326,250
              (risk-adjusted)



   Savings From Faster Remediation Of End User
   Security Events
   By implementing Office 365 E5 with Threat Intelligence, organizations
   reduce both the severity and impact of end user security events. Some
   organizations reported nearly a 100% reduction in the number of security
   events they experienced with Office 365 E5 compared to their previous
   environments. With the implementation of Office 365 E5, organizations
   across the board could leverage Threat Intelligence to greatly reduce the
   time-to-action and number of hours spent on remediation of phishing and
   malware events, resulting in a significant decrease in the impact and
   number of successful attacks. Organizations leveraged the Threat
   Intelligence dashboard to provide better visibility into and investigate
   prospective attacks; with its use of the Microsoft Intelligent Security
   Graph, Threat Intelligence enables organizations to detect potential
   threats and make recommendations based on user behavior patterns,
   enabling security teams to proactively monitor and defend against many
   attacks. In fact, 90% of survey respondents agreed that Office 365’s use
   of machine learning algorithms mitigated phishing campaigns. With real-                      89.3% reduction in the
   time customizable threat alert notifications, the security operations teams                    investigation and
   could act quickly. Additionally, Threat Intelligence enables organizations
   to better understand threats, act, and remediate attacks to decrease the
                                                                                               remediation with Threat
   severity of the attack, reducing the number of successful malware and                             Intelligence
   phishing attacks.
   To calculate the value of this benefit, Forrester assumes that:




  10 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 14 of 23


   › Before Office 365 Threat Intelligence, the composite organization
     spent 56 hours per end user security event on investigation and
     remediation. With Threat Intelligence, the composite organization
     reduces the time spent on investigation remediation to 6 hours per
     event, resulting in a time savings of 50 hours per security event.
   › Based on survey and interview results, the composite organization
     experienced 1,008 end user security events annually (84 per month)
     prior to its investment in Office 365. With Office 365, this number
     decreases to 480 annually, resulting in the elimination of 528 security
     events annually.
   › An average hourly fully loaded salary of $62.50 is used for IT FTEs.
   › As not all time saved translates into additional, value-add work, only
     50% of this benefit is realized.
   To understand the total benefit associated with the savings from faster
   remediation of end user security incidents, Forrester calculates out the
   time saved from completely avoided security incidents, as well as the
   time saved on remediation for remaining security events.
   The reduction in security events will be affected by:
   › The number and severity of malware or phishing attacks.
   › The average hourly salary of IT.
   To account for these risks, Forrester adjusted this benefit downward by
   10%, yielding a three-year risk-adjusted total PV of over $1.9 million.
   Savings From Faster Remediation Of End User Security Events: Calculation Table

    Ref.                     Metric                              Calculation     Year 1     Year 2     Year 3
            Hours per event to investigate and
     B1                                                                           56         56         56
            remediate before Threat Intelligence
            Hours per event to investigate and
     B2                                                                            6          6          6
            remediate after Threat Intelligence
            Total hours saved on remediation due
     B3                                                             B1-B2         50         50         50
            to Threat Intelligence
            Number of end user security events
     B4                                                          84 per month    1,008      1,008      1,008
            before Office 365 E5
            Number of end user security events with
     B5                                                          40 per month     480        480        480
            Office 365 E5
     B6     Total number of eliminated events                       B4-B5         528        528        528

     B7     Hours saved from eliminated events                       B2*B6       3,168      3,168      3,168

     B8     Hours saved on remaining events                          B3*B5       24,000     24,000     24,000

     B9     Total number of hours saved                             B7+B8        27,168     27,168     27,168

    B10     Average IT hourly salary                                             $62.50     $62.50     $62.50

    B11     Productivity capture                                                  50%        50%        50%
            Savings from faster remediation of end
     Bt                                                          B9*B10*B11     $849,000   $849,000   $849,000
            user security events
            Risk adjustment                                          ↓10%

            Savings from faster remediation of end
     Btr                                                                        $764,100   $764,100   $764,100
            user security events (risk-adjusted)




  11 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 15 of 23


   Reduced End User Downtime
   With the reduction in both the number and severity of security events
   also comes a reduction in end user downtime. Previously, when
   impacted by a malware or phishing attack, end users more frequently
   required either manual remediation or a complete refresh for the device.
   Time estimates ranged from 2 hours to greater than a day for these
   instances. With Office 365 Threat Intelligence, users are less likely to be
   impacted by malware of phishing attacks that require downtime. The
   detection and remediation features within Threat Intelligence ensure that
   downtime is kept to a minimum for the employees, while helping the IT
                                                                                                     $1.3 million
   team better understand how to quickly address the issue.
                                                                                           30%
                                                                                                     three-year
   For the composite organization, Forrester assumes that:
                                                                                                     benefit PV
   › Each of the 5,000 Threat Intelligence users experiences an average of
     1.5 downtime events per year, based on survey and interview
     feedback.
   › Each downtime event causes an average of 4 hours of downtime. With
     the implementation of Office 365 Threat Intelligence, users avoid this
     downtime.
   › An average hourly fully loaded salary of $40 represents a blended rate                 Reduced end user
     across workers.                                                                           downtime:
   › Again, as not all time saved translates into additional, value-add work,              30% of total benefits
     only 50% of this benefit is realized.
   The reduction in end user downtime can vary with:
   › The number of Office 365 Threat Intelligence users.
   › The rate and severity of malware of phishing attacks.
   › The mean-time-to-remediation.
   › The fully burdened salary of end users.
   To account for these risks, Forrester adjusted this benefit downward by
   15%, yielding a three-year risk-adjusted total PV of nearly $1.3 million.
   Reduced End User Downtime: Calculation Table

     Ref.                       Metric                        Calculation        Year 1     Year 2                Year 3
      C1      Total number of users                                              5,000      5,000                   5,000
              Average number of downtime events
      C2                                                                          1.5        1.5                     1.5
              per year
      C3      Average end user downtime per event                 Hours            4             4                   4
              Average end user fully loaded hourly
      C4                                                                          $40        $40                    $40
              salary
      C5      Percent productivity capture                                        50%        50%                    50%

      Ct      Reduced end user downtime                    C1*C2*C3*C4*C5       $600,000   $600,000            $600,000

              Risk adjustment                                     ↓15%
              Reduced end user downtime (risk-
      Ctr                                                                       $510,000   $510,000            $510,000
              adjusted)




  12 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 16 of 23


   Reduced Likelihood Of A Data Breach — Business
   Impact
   Malware and phishing attacks create a considerable risk of a serious
   data breach that could have wide-reaching business impacts on an
   organization. For this benefit, Forrester focuses specifically on the
   business impact costs associated with a successful security breach. In
   the Ponemon Insitute’s “2017 Cost of Data Breach Study,” the average
   lost customer business from a breach is $1.69 million — however, in the
   US, it is signficantly higher at $4.13 million.1 The average cost to
   communicate with the affected third parties is $205,000. Together, the
   cost is nearly $1.9 million per incident in business impact. Through the
   use of Office 365 Threat Intelligence, organizations protect themselves
   against a major data breach by better understanding the threat
   landscape, improved monitoring of potential threats, and decreased
   effort required to remediate an issue to quickly suppress the risk for a
   larger data breach.
   For the composite organization, Forrester assumes that:
   › The average business impact of a data breach is over $1.89 million.
   › Based on research conducted by the Ponemon Institute, the probability                   60% reduction in the
     of a data breach is 13.85%.                                                              likelihood of a data
   › Based on feedback from the interviews and surveys, the likelihood of a                   breach with Threat
     data breach is reduced by 60% by Year 3 as organizations improve
     their use of Threat Intelligence and can better proactively monitor their
                                                                                                   Intelligence
     threat landscapes.
   This benefit can vary with:
   › The size, industry, region, and other factors of an organization that
     may impact the business impact costs associated with a data breach.
   › The severity of malware of phishing attacks.
   › An organization’s ability to leverage Threat Intelligence to detect
     threats.
   To account for these risks, Forrester adjusted this benefit downward by
   10%, yielding a three-year risk-adjusted total PV of nearly $321,341.
   Reduced Likelihood Of A Data Breach — Business Impact: Calculation Table

     Ref.                   Metric                            Calculation         Year 1       Year 2       Year 3
              Average business impact of data
      D1                                                                        $1,895,714   $1,895,714   $1,895,714
              breach
              Average probability of a data breach
      D2                                                                         13.85%       13.85%       13.85%
              occurrence
              Reduced likelihood of a data breach
      D3                                                                          50.0%        55.0%        60.0%
              with Office 365 Threat Intelligence
              Reduced likelihood of data breach —
      Dt                                                       D1*D2*D3         $131,278      $144,406    $157,534
              business impacts
              Risk adjustment                                     ↓10%
              Reduced likelihood of data breach
      Dtr                                                                       $118,150      $129,965    $141,780
              (risk-adjusted)




  13 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 17 of 23


   Flexibility
   The value of flexibility is clearly unique to each customer, and the
   measure of its value varies from organization to organization. There are     Flexibility, as defined by TEI,
   multiple scenarios in which a customer might choose to implement Office      represents an investment in additional
                                                                                capacity or capability that could be
   365 Threat Intelligence and later realize additional uses and business       turned into business benefit for a future
   opportunities, including:                                                    additional investment. This provides an
                                                                                organization with the "right" or the
   › Education and training offerings. Organizations understand that a
                                                                                ability to engage in future initiatives but
     key component of threat protection is training end users to recognize      not the obligation to do so.
     and correctly react and respond to potential threats. With new features
     like attack simulator, the organization can test, in a controlled
     environment, different types of realistic attacks on end users to better
     understand where the company may require more training.
     Furthermore, this tool can educate end users and prevent the potential
     for a future security breach.
   › Utilizing the newest offerings from Microsoft Office 365 Threat
     Intelligence. Microsoft is continually innovating on new product
     features and functionality. For example, Threat Intelligence will be
     increasing its use of automation features, like automated incidence
     response to address security incidents. Functionality such as this will
     help users maximize the business impact of their Office 365 E5
     investments.
   › Increasing user base. Organizations can further improve the business
     value they receive by adding additional users to see wider security
     efficiency and effectiveness throughout the organizations.
   Flexibility would also be quantified when evaluated as part of a specific
   project (described in more detail in Appendix A).




  14 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 18 of 23



   Analysis Of Costs
   QUANTIFIED COST DATA AS APPLIED TO THE COMPOSITE

   Total Costs
                                                                                                                             Present
    REF.                       Cost                        Initial          Year 1     Year 2     Year 3           Total      Value

     Etr     Licensing costs                                 $0            $576,000   $576,000   $576,000     $1,728,000   $1,432,427

             Implementation, ongoing support,
      Ftr                                                 $5,775            $6,825     $6,825     $6,825         $26,250     $22,748
             and training costs

             Total costs (risk-adjusted)                  $5,775           $582,825   $582,825   $582,825     $1,754,250   $1,455,175



   Licensing Costs                                                                               The table above shows the total of all
                                                                                                 costs across the areas listed below, as
   For the composite organization, Forrester uses the list price of $8 per                       well as present values (PVs)
   license per month. The composite organization purchases a total of                            discounted at 10%. Over three years,
   6,000 licenses to protect its individual and shared mailboxes.                                the composite organization expects
                                                                                                 risk-adjusted total costs to be a PV of
   While Office 365 Threat Intelligence is available as an add-on at the                         more than $1.45 million.
   licensing costs shown below, it is important to note that many
   organizations have access to Threat Intelligence through their Office 365
   E5 licensing.
   Licensing Costs: Calculation Table

     Ref.                       Metric                        Calculation              Year 1          Year 2               Year 3
      E1      Number of licenses                                                       6,000               6,000            6,000
      E2      Annual cost                                     $8 per month              $96                $96               $96
       Et     Licensing costs                                        E1*E2            $576,000        $576,000             $576,000
              Risk adjustment                                         0%

      Etr     Licensing costs (risk-adjusted)                                         $576,000        $576,000             $576,000




   Implementation, Ongoing Support, and Training
   Costs
   Organizations reported relatively low implementation and support effort
   required, but this ranged based on the size of the organization. Likewise,
   the training required depended on the size of the security operations                            Implementation risk is the risk that a
   team and other individuals who needed to be trained on the solution. For                         proposed investment may deviate from
   the composite organization:                                                                      the original or expected requirements,
                                                                                                    resulting in higher costs than
   › Initial implementation requires 24 person-hours; for many                                      anticipated. The greater the
     organizations running E5, this was part of the overall Office 365                              uncertainty, the wider the potential
     implementation. Ongoing support requires 96 person-hours per month.                            range of outcomes for cost estimates.

   › Additionally, the eight members of the security operations team join 8
     hours of training on how to use the solution. To account for 10%
     turnover, the model accounts for an additional training session for new
     members of the security operations staff each year.

  15 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 19 of 23


   These costs can vary with:
   › The size of the deployment, which may require more implementation
     and support hours.
   › The number of team members requiring training.
   › The average hourly salary of IT.
   To account for these risks, Forrester adjusted this cost upward by 5%,
   yielding a three-year risk-adjusted total PV of $22,748.
   Implementation, Ongoing Support, And Training Costs: Calculation Table

    Ref.                  Metric                       Calculation              Initial   Year 1   Year 2   Year 3
     F1     Implementation                            Person-hours               24
     F2     Ongoing support                           Person-hours                         96       96       96
     F3     Number of trainees                                                    8         1        1        1
     F4     Time spent training                           Hours                   8         8        8        8
     F5     Average fully loaded IT salary                                      $62.50    $62.50   $62.50   $62.50
            Implementation, ongoing
      Ft                                           F1+F2+(F3*F4)*F5             $5,500    $6,500   $6,500   $6,500
            support and training costs
            Risk adjustment                                ↑5%
            Implementation, ongoing
     Ftr    support and training costs                                          $5,775    $6,825   $6,825   $6,825
            (risk-adjusted)




  16 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 20 of 23



   Financial Summary
   CONSOLIDATED THREE-YEAR RISK-ADJUSTED METRICS

   Cash Flow Chart (Risk-Adjusted)                                                            The financial results calculated in the
                                                                                              Benefits and Costs sections can be
                                                                                              used to determine the ROI, NPV, and
             Total costs                                                                      payback period for the composite
                                                                                              organization’s investment. Forrester
             Total benefits                                                                   assumes a yearly discount rate of 10%
             Cumulative net benefits                                                          for this analysis.

    Cash       $3.5 M
    flows
               $3.0 M

               $2.5 M

               $2.0 M

               $1.5 M                                                                     These risk-adjusted ROI,
               $1.0 M
                                                                                          NPV, and payback period
                                                                                          values are determined by
               $0.5 M
                                                                                          applying risk-adjustment
                                                                                          factors to the unadjusted
                                                                                          results in each Benefit and
              -$0.5 M
                                                                                          Cost section.
              -$1.0 M
                              Initial        Year 1      Year 2         Year 3




      Cash Flow Table (Risk-Adjusted)

                                                                                                                  PRESENT
                                  INITIAL       YEAR 1            YEAR 2         YEAR 3          TOTAL            VALUE
      Total costs                  ($5,775)       ($582,825)        ($582,825)   ($582,825)      ($1,754,250)     ($1,455,175)

      Total benefits                    $0        $1,615,844        $1,676,878   $1,742,130       $5,034,852      $4,163,687

      Net benefits                 ($5,775)       $1,033,019        $1,094,053   $1,159,305       $3,280,602      $2,708,513

      ROI                                                                                                         186%

      Payback period                                                                                              6 months




  17 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 21 of 23



    Microsoft Office 365 Threat Intelligence: Overview
    The following information is provided by Microsoft. Forrester has not validated any claims and does not endorse
    Microsoft or its offerings.
    Office 365 Threat Intelligence helps security operations and administrators protect their organizations’ Office 365
    users by:
    › Making it easy to identify, monitor, and understand attacks.
    › Helping to quickly address threats in Exchange Online and SharePoint Online.
    › Providing insights and knowledge to prevent attacks against their organizations.
    Office 365 Threat Intelligence is a collection of insights and information available in the Office 365 Security &
    Compliance Center. These insights can help your organization’s security team protect Office 365 users from
    attacks. Office 365 Threat Intelligence monitors signals and gathers data from multiple sources, such as user
    activity, authentication, email, compromised PCs, and security incidents. Business decision makers and Office
    365 global administrators, security administrators, and security analysts can all use the information Office 365
    Threat Intelligence provides to understand and respond to threats against Office 365 users and intellectual
    property.
    The Threat Dashboard (also referred to as the Security Dashboard) allows users to quickly see what threats
    have been addressed, and as a visual way to report to business decision makers how Office 365 services are
    securing your business.
    Use the Threat Explorer to analyze threats, see the volume of attacks over time, and analyze data by threat
    families, attacker infrastructure, and more. The Threat Explorer is the starting place for any security analyst’s
    investigation workflow.
    Use the Incidents list to see a list of in-flight security incidents. Incidents are used to track threats such as
    suspicious email messages and to conduct further investigation and remediation.




  18 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 22 of 23



    Appendix A: Total Economic Impact
    Total Economic Impact is a methodology developed by Forrester
    Research that enhances a company’s technology decision-making
    processes and assists vendors in communicating the value proposition                           Present value (PV)
    of their products and services to clients. The TEI methodology helps
    companies demonstrate, justify, and realize the tangible value of IT                            The present or current
    initiatives to both senior management and other key business                         value of (discounted) cost and
    stakeholders.                                                                        benefit estimates given at an
                                                                                         interest rate (the discount rate).
                                                                                         The PV of costs and benefits feed
                                                                                         into the total NPV of cash flows.
    Total Economic Impact Approach

                   Benefits represent the value delivered to the business by the                     Net present
                   product. The TEI methodology places equal weight on the                           value (NPV)
                   measure of benefits and the measure of costs, allowing for a
                   full examination of the effect of the technology on the entire        The present or current value of
                   organization.                                                         (discounted) future net cash flows
                                                                                         given an interest rate (the discount
                                                                                         rate). A positive project NPV
                                                                                         normally indicates that the
                                                                                         investment should be made, unless
                   Costs consider all expenses necessary to deliver the                  other projects have higher NPVs.
                   proposed value, or benefits, of the product. The cost category
                   within TEI captures incremental costs over the existing
                   environment for ongoing costs associated with the solution.                       Return on
                                                                                                     investment (ROI)

                                                                                         A project’s expected return in
                                                                                         percentage terms. ROI is
                   Flexibility represents the strategic value that can be                calculated by dividing net benefits
                   obtained for some future additional investment building on            (benefits less costs) by costs.
                   top of the initial investment already made. Having the ability
                   to capture that benefit has a PV that can be estimated.
                                                                                                     Discount
                                                                                                     rate

                                                                                         The interest rate used in cash flow
                    Risks measure the uncertainty of benefit and cost estimates          analysis to take into account the
                    given: 1) the likelihood that estimates will meet original           time value of money. Organizations
                    projections and 2) the likelihood that estimates will be             typically use discount rates
                    tracked over time. TEI risk factors are based on “triangular         between 8% and 16%.
                    distribution.”

                                                                                                    Payback
                                                                                                    period
    The initial investment column contains costs incurred at “time 0” or at the
    beginning of Year 1 that are not discounted. All other cash flows are discounted     The breakeven point for an
    using the discount rate at the end of the year. PV calculations are calculated for   investment. This is the point in time
    each total cost and benefit estimate. NPV calculations in the summary tables are     at which net benefits (benefits
    the sum of the initial investment and the discounted cash flows in each year.        minus costs) equal initial
    Sums and present value calculations of the Total Benefits, Total Costs, and          investment or cost.
    Cash Flow tables may not exactly add up, as some rounding may occur.




  19 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
Case 0:20-cv-60416-RS Document 1-39 Entered on FLSD Docket 02/26/2020 Page 23 of 23



    Appendix B: Endnotes


    1   Source: “2017 Cost of Data Breach Study,” Ponemon Institute, June 2017.




  20 | The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence
